 

RSE FIGLPOABENER SUM FFG VBABE8 Page t SF2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Atco Aaa ae OR a Xx
srice iualivee on scucir eal aie Case No. 7:19-CV-4908 (NSR) (LMS)
similarly situated,

Plaintiffs,

V.

TOMTOM NORTH AMERICA, INC.,

Defendant.
wee ee eee eee eee eee eee eee X

PROPOSED ORDER GRANTING WITHDRAWAL OF APPERANCE
OF JACOLYN R. ROVINE

In accordance with Local Civil Rule 1.4, and upon consideration of the annexed affidavit,

Jacqlyn R. Rovine, of Baker & Hostetler LLP, is hereby withdrawn as counsel for Defendant

TomTom North America, Inc.

“

QM paded: Sune 22,2070

¢ # “ While Plains, SY
USDJ.

SO ORDERED sy

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED }}
DOC #:

| DATE FILED: Ulr2l%

a

 

 

 

 

 

 
